DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 4/25/2022 has been entered. 
Claims 1-2 and 4-14 and 16-21 are pending.
Claims 1, 2, and 19-21 have been amended.
Claims 13-14 and 16-18 have been withdrawn.
Claims 3 and 15 have been canceled.
No new claims have been added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted has 5/11/2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A).
Regarding claim 20, regarding the limitation “wherein V and Zr are each present in an amount of 0.04 wt.% or below, wherein Ni, Sn, Ga, and Ca are each present in an amount of 0.05% or below” it is noted that these prescribed amounts include 0 wt. %. Suzuki teaches an aluminum alloy with the composition including 0.2 wt.% or less Fe, 0.13 wt.% or less Si, 0.01 to 0.15 wt.% Cr, 0.05 to 6.0 wt.% Mg, 0.9 to 2.0 wt.% Mn, 0.003 to 0.10 wt.% Ti, the remainder Al and inevitable impurities (p2/6 Detailed Description) and teaches that impurities may include materials such as 0.01 to 0.30 wt.% Zr, and 0.05 to 0.30 wt.% V alone or as a combination with other elements such as Mg, Cr, and/or Ti. and teaches an example (consisting essentially of) 0.14 wt.% Fe, 0.09 wt.% Si, Cr, 2.52 wt.% Mg, 1.08 wt.% Mn, 0.01 wt.% Ti, the remainder Al and inevitable impurities (Table 1 Example 3) and teaches that impurities may include materials such as Zr, and V at trace amounts and 0.02 wt.% respectively which are less than 0.05 wt.% and cumulatively less than 0.15 wt.%.
Suzuki does not expressly teach an example with the composition containing the exact range of .001 to 0.04 wt.% Cr.  
However Suzuki teaches Cr may be in a range of 0.01 to 0.15 wt.% significantly overlapping the instant claimed range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of example 3 of Suzuki and use a Cr content within a range disclosed by of Suzuki in place of the identified Cr content of example 3 and overlapping the instant claimed amount. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Alternatively, Suzuki teaches example composition 4 which includes (consists essentially of) 0.11 wt.% Fe, 0.06 wt.% Si, 0.02 wt.% Cr,  Mg, 1.21 wt.% Mn, the remainder Al and inevitable impurities. (Table 1 Example 4) and teaches that impurities may include materials such as Zr, and V at trace amounts which is less than 0.05 wt.% and cumulatively less than 0.15 wt.%.
Suzuki does not expressly teach this example with the composition containing the exact range of 2.0-3.0 wt.% Mg.  
However Suzuki teaches Mg may be in a range of 0.05 to 6.0 wt.% significantly overlapping the instant claimed range.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of example 4 of Suzuki and use a Mg content within the range expressly disclosed by Suzuki and overlapping the instant claimed range in place of the identified Mg content of example 4. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).


Regarding claim 21, Suzuki teaches all of the limitations of claim 20.
Although the Suzuki does not expressly include 0.05 wt.% Zn, Suzuki teaches the aluminum alloy may include up to 0.50 wt.% Zn (p3/6 line 15) which overlaps the claimed amount of 0.05 wt.% Zn.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an amount up to 0.5 wt.% Zn overlapping the claimed amount of 0.05 wt.% Zn to the modified composition of example 3 or example 4 of Suzuki. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Claims 1-2, 4-5, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A) as evidenced by Davis Aluminum and Aluminum Alloys”.
Regarding claim 1, regarding the limitation “wherein V and Zr are each present in an amount of 0.04 wt.% or below, wherein Ni, Sn, Ga, and Ca are each present in an amount of 0.05% or below” it is noted that these prescribed amounts include 0 wt. %. Suzuki teaches an aluminum alloy with the composition including 0.2 wt.% or less Fe, 0.13 wt.% or less Si, 0.01 to 0.15 wt.% Cr, 0.05 to 6.0 wt.% Mg, 0.9 to 2.0 wt.% Mn, 0.003 to 0.10 wt.% Ti, the remainder Al and inevitable impurities (p2/6 Detailed Description) and teaches that impurities may include materials such as 0.01 to 0.30 wt.% Zr, and 0.05 to 0.30 wt.% V alone or as a combination with other elements such as Cr, and/or Ti. Suzuki also teaches an example (consisting essentially of) 0.14 wt.% Fe, 0.09 wt.% Si, .07wt.% Cr, 2.52 wt.% Mg, 1.08 wt.% Mn, 0.01 wt.% Ti, the remainder Al and inevitable impurities (Table 1 Example 3) and teaches that impurities may include materials such as Zr, and V at trace amounts and 0.02 wt.% respectively which are less than 0.05 wt.% and cumulatively less than 0.15 wt.%. Suzuki teaches the aluminum alloy comprises intermetallic compound particles mainly comprising Al6Mn (p2 of 6 lines 46-47). 
Suzuki does not expressly teach a wt.% of Al6Mn and Al12(Mn,Fe)3 Si as at least 2.4 wt.% combined.  
However, Suzuki teaches the aluminum alloy as having a composition within the ranges as claimed in claim 1.  Suzuki teaches the anodized aluminum alloy as a gray color which is provided with Al6Mn (p3/6) as insoluble intermetallic compound particles (dispersoids). Suzuki teaches the number of particles determines the gray color and teaches that a light gray is not desirable. Suzuki teaches that if the particle distribution density is less than 106 / mm2, sufficient gray color cannot be obtained.  Additionally, as evidenced by Davis, in commercial aluminum alloys containing manganese, iron and silicon, Al12(Mn,Fe)3Si is present (page 369-370).   
Therefore, since the amount of Al6Mn is recognized as result-effective variable, i.e. a variable which achieves a recognized result of gray color, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation.   See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the amount of Al6Mn (particle number) by increasing it resulting in a weight to exceed 2.4wt% and 2 particles (dispersoids) per 25 square micrometers) to yield an expected result of a sufficient gray color as desired and since the resultant elemental components of the alloy of Suzuki is the same as claimed and in commercial aluminum alloys containing manganese, iron and silicon, Al12(Mn,Fe)3Si is present (page 369-370) as evidenced by Davis, the modified composition of Suzuki would be expected to contain the same Al12(Mn,Fe)3Si as claimed absent any evidence to the contrary.
Regarding claims 2 and 19, Suzuki teaches all of the limitations of claim 1 as set forth above and further teaches the aluminum alloy may contain 0.01 to 0.15 wt.% Cr (p2 of 6).
Suzuki does not expressly teach an example with the composition containing the exact ranges of up to 0.05 wt.% Cr as in claim 2 or up to 0.04 wt.% Cr as in claim 19.
However Suzuki teaches Cr may be in a range of 0.01 to 0.15 wt.% as indicated above significantly overlapping the instant claimed ranges.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of example 3 of Suzuki and use a Cr content within a range disclosed by of Suzuki in place of the identified Cr content of example 3 and overlapping the instant claimed ranges of up to 0.05 wt.% Cr as in claim 2 or up to 0.04 wt.% Cr as in claim 19. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 4, Suzuki teaches all of the limitations of claim 1 as set forth above and further teaches the aluminum alloy as a plate (sheet) (p 3/6 second line from the bottom).
Regarding claim 5, Suzuki teaches all of the limitations of claim 4 as set forth above and further teaches the aluminum alloy plate as anodized (with an oxide surface layer).
Regarding claim 7, Suzuki teaches all of the limitations of claim 4 as set forth above.
Suzuki does not expressly teach at least 2 dispersoids per 25 square micrometers.  
However, Suzuki teaches the aluminum alloy as having a composition within the ranges as claimed in claims 1-2, and 19.  Suzuki teaches the anodized aluminum alloy as a gray color which is provided by Al6Mn (p3/6) as insoluble intermetallic compound particles (dispersoids). Suzuki teaches the number of particles determines the gray color and teaches that a light gray is not desirable. Suzuki teaches that if the particle distribution density is less than 106 / mm2, sufficient gray color cannot be obtained.  
Therefore, since the number of particles (dispersoids) is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of Al6Mn by increasing it (to an amount exceeding 2.4wt% and 2 particles (dispersoids) per 25 square micrometers) to yield an expected result of a sufficient gray color as desired. 
Claims 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2004137517 A) as evidenced by Davis Aluminum and Aluminum Alloys”. In view of Komatsubara et al (US 5,181,969).
Regarding claim 6, Suzuki teaches all of the limitations of claim 4 as set forth above.
Suzuki does not teach wherein the aluminum sheet has a white balance of lower than 35 as measured by ASTM E313-15 (2015).
However, Komatsubara teaches a similar aluminum alloy with a precipitate (particle or dispersoid) size of 0.05 – 1.2µm provides an L* of 31 or 34 (lower than 35) (Tables 7 – 8 Lot F) to provide a black color.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an alloy with dispersoids having a size of 0.05 – 1.2µm which provides an L* (white balance) of 31 or 34 (lower than 35) (Tables 7 – 8 Lot F) to provide a black color to the anodized alloy. 
Regarding claim 8, Suzuki teaches all of the limitations of claim 7 as set forth above and further teaches particle sizes of 0.3 to greater than 1.0µm but does not teach an average particle size.
However, Suzuki teaches from the viewpoint of color tone, it is specified that finer particles of 0.03 to 1.0 μm in the substrate exceed the area ratio of particles exceeding 1.0 μm.  Additionally, Komatsubara teaches similar composition aluminum alloy sheet wherein the same precipitates have a size of at least 0.05µm (50nm) (col 3 lines 3-4) to contribute to the development of a gray or gray black color. 
 Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to provide a particle size of at least 0.05µm (50nm) to provide a sufficiently gray color.
Regarding claim 9, Suzuki in view of Komatsubara teaches all of the limitations of claim 8 and Suzuki further teaches Al6Mn dispersoids (p2/6).
Regarding claims 10 and 11, Suzuki in view of Komatsubara teaches all of the limitations of claim 8 and Suzuki further teaches dispersoids of Al6Mn and Al6 (Mn, Fe), thus containing Al-Mn-Fe. 
Suzuki does not expressly teach dispersoids comprising Al-Mn-Fe-Si.
 However, the composition of example 4 also contains Si in the same amount as claimed. Therefore, the dispersoids would be expected to similarly comprise Al-Mn-Fe-Si.
Regarding claim 12, Suzuki teaches all of the limitations of claim 4 as set forth above.
Suzuki does not teach the grain size is from 10 to 50µm.
However, Komatsubara teaches a similar aluminum alloy sheet and teaches the size of the intermetallic compounds is 20µm or less (col 4 lines 5-10) overlapping the claimed range of from 10-50 µm to prevent adverse effects on superplasticity.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the grain size of Suzuki to a size of 20µm or less overlapping the instant claimed range of from 10 to 50µm in order to maintain superplasticity of the alloy.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Response to Arguments
Applicant's amendments and arguments filed 4/25/2022 have been fully considered regarding the rejections under 35 USC 103 but the arguments are not found convincing to overcome the prior art of record.  However new rejections have been applied under 35 USC 103 as set forth above to address the amendments.
Applicant argues that Suzuki explicitly requires that "Zr and V are added in an amount of 0.05 to 0.30%. However, if the amount is less than 0.05%, the effect of miniaturization is poor" and therefore, “teaches away from having any amount below 0.05 wt.% "because the effect on miniaturization is poor." In response to Applicant’s argument, Suzuki teaches Zr and V are added in an amount of 0.05 to 0.30% or can be added in combination with other elements.  As evidence that Suzuki does not consider the use of Zr and V only in amounts greater than 0.04 wt. % particularly when used in combination with other elements, Suzuki shows inventive examples in Table 1 including only trace amounts or amounts of Zr and V that are very clearly less than 0.04 wt. %. One of ordinary skill would conclude that only if used alone, the amount of Zr and V are added in an amount of 0.05 to 0.30% since clearly Suzuki uses smaller amounts to achieve the intended result.  Applicant does not clearly argue but merely notes in the footnotes that “the Examples provided in Table 1 do not appear in the English translation. The notes in the right column are therefore unreadable. "Trace" is not defined for Zr or V. Furthermore, Table 1 reports mass% rather than wt.% and the Office has not provided any explanation or showing that the values are equivalent.”  In response to Applicant’s notes, as shown in Table 1 which is clearly referenced in the English translation text and shown in the previously submitted original document which is therefore available to Applicant, the term “trace” is used as opposed to amounts as low as 0.02 mass %.  Therefore, trace amounts are clearly less than 0.02 mass%.  Regarding the notes that are in the right column of the table – they merely a note that it is a main composition as seen in the attached evidentiary translation from Google translate.  Additionally, since the elements of the composition first are indicated as a percentage and not as a weight and additionally, since they are all necessarily subject to the same gravitational pull, it is clear that mass % is equal to wt.% since weight is mass x gravitational pull and is normally used interchangeably.  As such Applicant’s arguments and ancillary notes are not found convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784